Citation Nr: 0721644	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected arthralgia of the right shoulder, dominant, 
with chronic dislocation (right shoulder disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied an evaluation in excess of 
20 percent for service-connected right shoulder disability.

The veteran testified at a Board hearing in May 2007.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's right shoulder disability is productive of 
frequent, recurrent dislocations at the scapulohumeral joint 
and guarding of all arm movements.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for right 
shoulder disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In three letters, dated in November 2002, April 2003, and 
June 2004, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand from the notices what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in March 2003 and November 2004, he was afforded 
formal VA examinations to assess the current severity of his 
right shoulder disability.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  



Background & Analysis

The veteran is seeking entitlement to an increased disability 
rating in excess of 20 percent for his service-connected 
right shoulder disability.

Under the laws administered by VA, handedness for the purpose 
of a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69.  Here, the medical evidence shows that the veteran is 
right-hand dominant.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish a general rating formula for 
shoulder and arm disorders.  38 C.F.R. § 4.71a.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  Pursuant to Diagnostic Code 5202, an impairment of 
the humerus of the dominant hand is rated 20 percent 
disabling when it is manifested by infrequent, recurrent 
dislocations at the scapulohumeral joint and guarding of 
movement only at the shoulder level; or malunion of the 
humerus with moderate deformity.  It is rated 30 percent when 
it is manifested by frequent, recurrent dislocation at the 
scapulohumeral joint and guarding of all arm movements; or 
malunion of the humerus with marked deformity.  It is rated 
50 percent when there is fibrous union of the humerus.  

Pursuant to Diagnostic Code 5201, limitation of motion of the 
arm of the dominant hand is rated 20 percent disabling when 
the range of motion extends to the shoulder level.  It is 30 
percent disabling when range of motion extends to midway 
between the side and shoulder level.  It is 40 percent 
disabling when range of motion extends to 25 degrees from the 
side.

The Board notes the veteran's right shoulder disability is 
currently rated under Diagnostic Code 5203, for impairment of 
the clavicle or scapula.  His 20 percent rating was awarded 
for dislocation of the clavicle or scapula.  This is the 
maximum rating allowed under this code provision.  

By way of background, it is observed that in October 1995, a 
VA examination was conducted.  At that time, the veteran 
reported that he had "pain and ache and the shoulders pop 
out."  The examiner diagnosed him as having incomplete 
shoulder subluxation secondary to rotator cuff laxity or an 
old incomplete tear.  Another examination was conducted in 
May 1999, where the veteran reported shoulder dislocation as 
occurring every two to three months.  That examiner diagnosed 
him as having arthralgia of both shoulders with chronic 
dislocation of the right with slight loss of function due to 
pain.

In connection with the veteran's current claim, an 
examination was conducted in March 2003.  At that time, the 
veteran reported pain, weakness, stiffness, instability, 
giving away, fatigability and lack of endurance.  The 
examiner found that there was objective evidence of painful 
motion and guarding of movement.  Another examination was 
conducted in November 2004.  At that time, the veteran 
reported that his right shoulder dislocated about two to 
three times month.  The examiner noted right shoulder 
abduction to 90 degrees at the horizon and limited by pain to 
150 degrees.  He diagnosed the veteran as having arthralgia 
of the right shoulder, with a history of right shoulder 
dislocation during service and recurrent subluxation with 
some functional impairment.  

At the May 2007 Board hearing, the veteran testified that his 
right shoulder "comes out of socket frequently" and that he 
uses his "left hand more frequently" than his right while 
working.  Specifically, he stated that he drives with his 
left hand, takes care in sleeping positions so as to not 
disturb his right side, avoids extensions of his right arm, 
and is unable to participate in athletic activities. 

In light of the foregoing, the Board finds that the veteran's 
disability may be appropriately rated under Diagnostic Code 
5202, and with evidence of frequent dislocation and guarding, 
a 30 percent evaluation is warranted.  There is no evidence 
consistent with the presence of fibrous union of the humerus, 
and therefore, and an evaluation in excess of 30 percent is 
not warranted.  Likewise, a higher evaluation under 
Diagnostic Code 5201, for limitation of motion of the right 
arm, is not warranted, as the veteran's range of motion is 
not limited to midway between his side and shoulder level.  
(Moreover, a separate evaluation under this Diagnostic Code 
is not warranted, since the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14.)  

The Board notes the above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's right shoulder disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of an increased evaluation on an extra-schedular 
basis.  While the veteran stated at his May 2007 Board 
hearing that he has missed work due to his symptoms, there is 
no showing that the disability results in marked interference 
with obtaining and maintaining employment.  The condition is 
not shown to warrant any, let alone frequent, periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for right shoulder 
disability is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


